Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1. 	This application is a DIV of 15/761,995 08/17/2018  PAT 10590108, which is a 371 of PCT/US2016/053059 with a filing date 09/22/2016, which claims benefit of 62/222,699 with a filing date 09/23/2015, and 62/222,709 with a filing date 09/23/2015.
2.	Amendment of claims 1, 34, 37,  40, 43-45, 96-97, 100-102, 110, 139-143, and 159, cancelation of claims 2-33, 39, 41-42, 46-95, 98-99, 103-109, 111-138, 144-158 and 160-219 in the amendment filed on 10/05/2020 is acknowledged.  Claims 1, 34-38, 40, 43-45, 96-97, 100-102, 110, 139-143, and 159 are pending in the application. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

		Claims 1, 139 and 159 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, 
first  paragraph (pre-AIA ), because the specification does not reasonably provide 
enablement of “treatment or prevention of  a disease or condition” without limitation (i.e., no named diseases or conditions), see claims 1, 139 and 159. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,
2. the state of the prior art,
3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention of claims 1, 139 and 159  is drawn to methods of use using the compounds for treating or preventing “a disease mediated by BMX kinase ”  without limitation (i.e., no named a disease or condition).  
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in
vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism). There is no absolute predictability even in view of the seemingly high Ievel of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in 
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each
embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants are claiming intent methods of use using the instant compounds  effective to treat or prevent “a disease mediated by BMX kinase”  without limitation (i.e., no named a disease or condition). As such, the specification fails to enable the skilled artisan to use the compounds of claims effective to treat or prevent “a disease mediated by BMX kinase”  without limitation (i.e., no named a disease or condition).  
  In addition, there is no established correlation between in vitro or in vivo activity and accomplishing for preventing “a disease mediated by BMX kinase”  without limitation (i.e., no named a disease or condition), and those skilled in the art would not accept allegations in the instant specification to be reliable predictors of success, and those skilled in the art would not be able to use the instant compounds since there is no description of an actual method wherein “a disease mediated by BMX kinase”  is prevented or treated without limitation (i.e., no named a disease or condition) in a host is treated or prevented.
Hence, one of skill in the art is unable to fully predict possible results from the administration of the instant composition due to the unpredictability of “a disease 

The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is instant therapy efficacy for a number of diseases or conditions, see page 123 of the specification.   There are no in vitro or in vivo working examples present for the “preventing or treating a disease mediated by BMX kinase” without limitation (i.e., no named diseases or conditions) by the administration of the instant invention.  
The breadth of the claims
The breadth of the claims is methods of use of the instant compound effective to treat or prevent  “a disease or condition mediated by BMX kinase”  without limitation (i.e., no named a disease or condition).
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine how “a disease mediated by BMX kinase”  without limitation (i.e., no named diseases or conditions) would be benefited (i.e., treated or prevented) by the administration of the instant invention and would furthermore then have to determine which of the claimed methods of use would provide treatment or 
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
in vitro and in vivo screening to determine which methods of use exhibit the desired pharmacological activity and which would benefit from this activity. Thus, the specification fails to provide sufficient support of the broad use of the pharmaceutical composition of the instant claims for the various diseases. 
As a result necessitating one of skill to perform an exhaustive search for which metabolic-related disease s can be treated or prevented by what pharmaceutical compounds of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds in regards to the treatment or prevention of the many diseases, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a

	Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by deletion of the limitation “preventing” from claims 1, 139 and 159  and incorporation of named “a disease or condition” (i.e., see claim 96) supported by the specification into claims 1, 139 and 159   respectively would obviate the rejection. 

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

5. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
			                       5.1	 Claims 1, 34-38, 40, 43-45, 96-97, 100-102, 110, 139-143, and 159 are rejected 
                       under 35 U.S.C. 103(a) as being obvious over Long’s US 10,202,398.  It is noted that 
                       Long’s ‘398 is 102 (a)(2) reference.
	 		 Applicants claim methods of use for treating cancer using a compound of formula 
                      (XIXa) , i.e., 

    PNG
    media_image1.png
    174
    357
    media_image1.png
    Greyscale
,  wherein R1 is 

			                 
    PNG
    media_image2.png
    81
    630
    media_image2.png
    Greyscale
, 
                    
    PNG
    media_image3.png
    479
    695
    media_image3.png
    Greyscale
, R2 is 
                     cycloalkyl, aryl, heteroaryl or heterocycle, R4 and R5 is hydrogen, cyano, halo or nitro, 
                     and R6a is –C(O)OR1a or –C(O)NR1bR1c, see claim 1.  Dependent claims 34-38, 40, 
                     43-45, 96-97, 100-102, and 110 further limit the scope of methods, i.e., 
                    R6a is –C(O)OR1a  or –C(O)NR1bR1c, R1a is  alkyl, R2 is pyridyl, R4 or R5 is 
                    hydrogen, and the disease is  cancer selected from lung cancer, breast cancer, blood 
                     cancer, and lymphoma. 
Applicants also claim methods of use using a compound of formula (XXV), i.e.,

    PNG
    media_image4.png
    187
    317
    media_image4.png
    Greyscale
, see claim 139.  Dependent claims 140-143 further limit the scope of methods, i.e., the variables R7 is chloro, R4 or R5 is hydrogen.
Applicants also claim methods of use using a number of compounds in claim 159 which read on the instant compounds of formula (XIXa) or (XXV) in claims 1 and 139.
Determination of the scope and content of the prior art (MPEP §2141.01)
Long’s ‘398 discloses a compound formula (V), i.e., 

    PNG
    media_image5.png
    210
    291
    media_image5.png
    Greyscale
, wherein R1 is 
 
    PNG
    media_image6.png
    766
    410
    media_image6.png
    Greyscale
 , R4, R5, R6 or R7 is hydrogen, cyano, halo, alkyl, cycloalkyl, heteroaryl, heterocycle, -OR1a, -OC(O)R1a, -OC(O)OR1a or –OC(O)NR1bR1c and R1a is 
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Long’s ‘398 is that the instant compounds of formulae (XIXa) and (XXV), and the compounds in claim 159 are embraced within the scope of the compounds of formula (V) of Long’s ‘398. Long’s ‘398 compounds are used for treating cancer.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1, 34-38, 40, 43-45, 96-97, 100-102, 110, 139-143, and 159 prima facie obvious because one would be motivated to employ the compounds of Long’s ‘398 to obtain instant invention.   
The motivation to make the claimed methods of use derived from the known compounds and methods of use of Long’s ‘398 would possess similar activity  to that which is claimed in the reference.  
                    5.2	 Claims 1, 34-38, 40, 43-45, 96-97, 100-102, 110, 139-143, and 159 are rejected 
                     under 35 U.S.C. 103(a) as being obvious over Long’s US 10,005,765.  It is noted that 
                     Long’s ‘765 is 102 (a)(2) reference.
	 		 Applicants claim a compound of formula (XIXa), i.e., 
                     
    PNG
    media_image1.png
    174
    357
    media_image1.png
    Greyscale
, wherein R1 is 

			                 
    PNG
    media_image2.png
    81
    630
    media_image2.png
    Greyscale
, 
                    
    PNG
    media_image3.png
    479
    695
    media_image3.png
    Greyscale
, R2 is 
                     cycloalkyl, aryl, heteroaryl or heterocycle, R4 and R5 is hydrogen, cyano, halo or nitro, 
                     and R6a is –C(O)OR1a or –C(O)NR1bR1c, see claim 117.  Dependent claims 34-38, 
                    40, 43-45, 96-97, 100-102, and 110 further limit the scope of methods further limit the 
                    scope of compounds, i.e., R6a is –C(O)OR1a or –C(O)NR1bR1c, R1a is alkyl, R2 is 
                    pyridyl, R4 or R5 is hydrogen, and the disease is  cancer selected from lung cancer, 
                     breast cancer, blood cancer, and lymphoma. 
Applicants also claim methods of use using a compound of formula (XXV), i.e.,

    PNG
    media_image4.png
    187
    317
    media_image4.png
    Greyscale
, see claim 139.  Dependent claims 140-143 further limit the scope of methods, i.e., the variables R7 is chloro, R4 or R5 is hydrogen.
Applicants also claim methods of use using a number of compounds in claim 159 which read on the instant compounds of formula (XIXa) or (XXV) in claims 1 and 139.
Determination of the scope and content of the prior art (MPEP §2141.01)
Long’s ‘765 discloses a compound formula (XVIII) or (XXa), i.e., 

    PNG
    media_image7.png
    208
    342
    media_image7.png
    Greyscale
, or 
    PNG
    media_image8.png
    218
    437
    media_image8.png
    Greyscale
 wherein R6a is alkyl, aryl, cycloalkyl, –C(O)OR1a or –C(O)NR1bR1c see columns 41-48.  
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Long’s ‘765 is that the instant compounds of formulae (XIXa) and (XXV), and the compounds in claim 159 are embraced within the scope of the compounds of formula (XVIII) or (XXa) of Long’s ‘765.
Long’s ‘765 compounds are used for treating cancer.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claim 1, 34-38, 40, 43-45, 96-97, 100-102, 110, 139-143, and 159 prima facie obvious because one would be motivated to employ the compounds of Long’s ‘765 to obtain instant invention.   
The motivation to make the claimed methods of use derived from the known compounds and methods of use of Long’s ‘765 would possess similar activity  to that which is claimed in the reference.  
Double Patenting
6.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
    Claims 1, 139 and 159 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable independently over claim 1 of Long’s US 10,202,398.   Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
                              Applicants claim a compound of formula (XIXa), i.e., 

    PNG
    media_image1.png
    174
    357
    media_image1.png
    Greyscale
, wherein R1 is 

			                 
    PNG
    media_image2.png
    81
    630
    media_image2.png
    Greyscale
, 
                    
    PNG
    media_image3.png
    479
    695
    media_image3.png
    Greyscale
, R2 is 
                     cycloalkyl, aryl, heteroaryl or heterocycle, R4 and R5 is hydrogen, cyano, halo or nitro, 
                     and R6a is –C(O)OR1a or –C(O)NR1bR1c, see claim 1.  
Applicants also claim methods of use using a compound of formula (XXV), i.e.,

    PNG
    media_image4.png
    187
    317
    media_image4.png
    Greyscale
, see claim 139.  
Applicants also claim methods of use using a number of compounds in claim 159, which read on the instant compounds of formula (XIXa) or (XXV)in claim 117 or 229.
	Long’s ‘398 claims a compound formula (V), i.e., 

    PNG
    media_image5.png
    210
    291
    media_image5.png
    Greyscale
, wherein R1 is 
 
    PNG
    media_image6.png
    766
    410
    media_image6.png
    Greyscale
 , R4, R5, R6 or R7 is hydrogen, cyano, halo, alkyl, cycloalkyl, heteroaryl, heterocycle, -OR1a, -OC(O)R1a, -OC(O)OR1a or –OC(O)NR1bR1c and R1a 
The difference between instant claims and Long’s ‘398 is that the instant compounds of formulae (XIXa) and (XXV), and the compounds in claim 159 are embraced within the scope of the compounds of formula (V) of Long’s ‘398.
One having ordinary skill in the art would find the claims 1, 139 and 159     prima facie obvious because one would be motivated to employ the compounds of Long’s ‘398 to obtain instant invention.   
The motivation to make the claimed methods of use derived from the known compounds and methods of use of Long’s ‘398 would possess similar activity to that which is claimed in the reference.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

April 13, 2021